                       Case 8:17-cv-01868-JVS-DFM Document 251-1 Filed 12/08/20 Page 1 of 5 Page ID
                                                        #:9272



                             1 NEIL A. GOTEINER (State Bar No. 083524)
                               ngoteiner@fbm.com
                             2 C. BRANDON WISOFF (State Bar No. 121930)
                               bwisoff@fbm.com
                             3 ELIZABETH A. DORSI (State Bar No. 282285)
                               edorsi@fbm.com
                             4 Farella Braun + Martel LLPth
                               235 Montgomery Street, 17 Floor
                             5 San Francisco, California 94104
                               Telephone: (415) 954-4400
                             6 Facsimile: (415) 954-4480
                             7 Attorneys for Defendants
                             8
                                                          UNITED STATES DISTRICT COURT
                             9                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
                          10                                   (SOUTHERN DIVISION)

                          11
                          12 COMMODITY FUTURES TRADING                                    Case No. 8:17-cv-01868-JVS-DFM
                             COMMISSION,
                          13                                                              SURREPLY DECLARATION OF
                                      Plaintiff,                                          LOUIS CARABINI IN SUPPORT
                          14                                                              OF DEFENDANTS' OPPOSITION
                                 vs.                                                      TO PLAINTIFF'S RENEWED
                          15                                                              MOTION FOR PRELIMINARY
                             MONEX CREDIT COMPANY,                                        INJUNCTION
                          16 MONEX DEPOSIT COMPANY,
                             NEWPORT SERVICES                                             Date: December 21, 2020
                          17 CORPORATION, MICHAEL                                         Time: 1:30 p.m.
                             CARABINI, AND LOUIS CARABINI,                                Dept.: 10C
                          18
                                      Defendant.                                          The Hon. James V. Selna
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   Surreply Decl. of Louis Carabini ISO Defs.' Opp'n to
 San Francisco, California 94104
         (415) 954-4400
                                   Renewed Prelim. Inj. Mot. - Case No. 8:17-cv-01868-
                                   JVS-DFM
                       Case 8:17-cv-01868-JVS-DFM Document 251-1 Filed 12/08/20 Page 2 of 5 Page ID
                                                        #:9273



                             1                      SURREPLY DECLARATION OF LOUIS CARABINI
                             2 I, Louis Carabini, declare as follows:
                             3             1.      I am the founder of Monex Deposit Company (“MDC”), Monex Credit
                             4 Company (“MCC”), and Newport Service Corporation (“NSC”), collectively called
                             5 Monex, which was founded in 1987. I am presently the President of Comco
                             6 Management Corporation, the General Partner of MDC. I submit this declaration in
                             7 support of Defendants’ Surreply in Opposition to Plaintiff’s Renewed Motion for
                             8 Preliminary Injunction. I have personal knowledge of the matters set forth below
                             9 and if called and sworn as a witness, I could and would competently testify to the
                          10 facts set forth herein.
                          11               2.      I have reviewed the Supplemental Declaration of CFTC Senior Futures
                          12 Trading Investigator Jeffrey Gomberg dated November 30, 2020 and submitted in
                          13 support of Plaintiff CFTC’s Reply Memorandum in Support of Renewed Motion for
                          14 Preliminary Injunction. Among other things, in his supplemental declaration Mr.
                          15 Gomberg “provide[s] updated statistics for Monex’s Atlas platform, including the
                          16 time period April 2017 through June 2020.” Mr. Gomberg then attaches “a
                          17 collection of summary tables based on the voluminous data in the Monex database.”
                          18 I have reviewed these tables and Mr. Gomberg’s corresponding description of how
                          19 he filtered and sorted Monex Atlas data to report in each table. Based on his
                          20 descriptions, I am unable to determine precisely how Mr. Gomberg conducted this
                          21 filtering and sorting of Monex Atlas data for his calculations, including Trading
                          22 Profit/Loss, Trading Profit/Loss (Corrected), Trading Profit/Loss (Corrected,
                          23 Realized & Unrealized), or Revenue. I am therefore unable, without resort to
                          24 discovery from Mr. Gomberg, to analyze and comment on his calculations.
                          25               3.      Mr. Gomberg’s discussion of forced liquidations at Monex and the
                          26 CFTC’s suggestion that they are common is misleading and inaccurate. Mr.
                          27 Gomberg states that there were “over 900 recent forced liquidations of Monex Atlas
                          28 customers’ metals positions on March 16, 2020.” (Suppl. Gomberg Decl. ¶ 1.)
   Farella Braun + Martel LLP
                           th
                             Surreply Decl. of Louis Carabini ISO Defs.' Opp'n to
235 Montgomery Street, 17 Floor                                                   2
 San Francisco, California 94104
         (415) 954-4400
                                   Renewed Prelim. Inj. Mot. - Case No. 8:17-cv-01868-
                                   JVS-DFM
                       Case 8:17-cv-01868-JVS-DFM Document 251-1 Filed 12/08/20 Page 3 of 5 Page ID
                                                        #:9274



                             1 Later in his declaration, he purports to present a “summary” of “one recent day of
                             2 forced liquidations.” His summary identifies “911 forced liquidations across 408
                             3 customer accounts.” (Id. ¶ 31.) Based on these figures, the CFTC criticizes my
                             4 conclusion that Monex does not frequently force liquidate accounts without notice
                             5 to the borrower and emphasizes the number of forced liquidations on March 16,
                             6 2020 (a day of historic metals market declines in response to COVID-19). See
                             7 Suppl. Carabini Decl. ¶ 35 [Dkt. 246-1].
                             8             4.      In my November 23, 2020 supplemental declaration, I calculated the
                             9 number of times Monex accounts were subject to forced liquidations in the eleven-
                          10 year period from 2009 – 2019. In response to Mr. Gomberg’s supplemental
                          11 declaration, I have revised these figures to include forced liquidations through
                          12 November 30, 2020.
                          13               5.      From January 1, 2020 through November 30, 2020, there were 440
                          14 customer accounts subject to forced liquidations. All were the result of a major
                          15 decline in precious metals prices on March 16, 2020 at the beginning of the COVID-
                          16 19 pandemic. Other than the forced liquidations that Monex carried out on March
                          17 16, 2020, no other customer accounts were subject to forced liquidation over the
                          18 remainder of the year.
                          19               6.      Following the March 16, 2020 liquidations, 78 of the 440 customers
                          20 exercised their right to reestablish their account positions under Monex’s
                          21 Reestablishment Policy. For a complete description of Monex’s Reestablishment
                          22 Program, see my November 23, 2020 Supplemental Declaration at paragraphs 31 –
                          23 32.
                          24               7.      I have evaluated the number of times Monex accounts were subject to
                          25 forced liquidates during the twelve-year period from 2009 – 2020. Table A: Atlas
                          26 Account Force Liquidations 2009-2020 is a summary of all force liquidations
                          27 throughout this period. This summary shows the number of accounts that were
                          28 force liquidated each year and the percentage of all liquidations from the 12-year
   Farella Braun + Martel LLP
                           th
                             Surreply Decl. of Louis Carabini ISO Defs.' Opp'n to
235 Montgomery Street, 17 Floor                                                   3
 San Francisco, California 94104
         (415) 954-4400
                                   Renewed Prelim. Inj. Mot. - Case No. 8:17-cv-01868-
                                   JVS-DFM
Case 8:17-cv-01868-JVS-DFM Document 251-1 Filed 12/08/20 Page 4 of 5 Page ID
                                 #:9275
                     Case 8:17-cv-01868-JVS-DFM Document 251-1 Filed 12/08/20 Page 5 of 5 Page ID
                                                      #:9276



                                                        Did D

                                                     TABLE A
                           ATLAS ACCOUNTS FORCE LIQUIDATIONS 2009-2020


     #                        #     % Total                  #     % Total                    #     % Total
  Months           Year    Accounts Accounts    Month     Accounts Accounts       Day      Accounts Accounts
  12               2009         30    1.5%
  12               2010        107    5.3%
  12               2011        303   15.1%       SEPT           264   13%      9/23/2011       98     5%
  12               2012          1    0.0%
  12               2013       1055   52.7%      APRIL        1043     52%      4/15/2013      929    46%
  12               2014         34    1.7%
  12               2015          5    0.2%
  12               2016         20    1.0%
  12               2017          1    0.0%
  12               2018          0    0.0%
  12               2019          7    0.3%
  11               2020        440   22.0%     MARCH            440   22%      3/16/2020      440    22%

  143              Total     2003    100.0%                  1747     87%                    1467    73%




30203\13819034.1
